DISMISS; and Opinion Filed June 27, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00235-CV

                               CHARRIES MURRAY, Appellant
                                          V.
                                  WILLIE ROSE, Appellee

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-19586

                              MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                 Opinion by Justice Lang-Miers
       In a letter dated April 21, 2014, the Court questioned jurisdiction over this appeal.

Specifically, although the notice of appeal stated that appellant appealed a final order of the trial

court dated February 19, 2014, the clerk’s record before the Court did not include an order

bearing that date and also did not include any other appealable order. We requested the appellant

to file a supplemental clerk’s record including the trial court’s order that was the subject of the

appeal. To date appellant has not responded. Nevertheless, the Court must determine whether it

has jurisdiction to proceed with this appeal, even if it is necessary to do so sua sponte. Bank of

New York Mellon v. Guzman, 390 S.W.3d 593, 596 (Tex. App.—Dallas 2012, no pet.); Pierce v.

Corbett, No. 05-97-00017-CV, 1999 WL 52964 (Tex. App.—Dallas Feb. 5, 1999, no pet.)

(mem. op.).
       Generally, this Court has jurisdiction only over appeals from final judgments. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Here there is no final judgment

from which the appellant has properly perfected an appeal in the clerk’s record. Accordingly,

the appellate record fails to reflect the existence of jurisdiction. Because we find no basis for

jurisdiction over this appeal, we DISMISS the appeal.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE

140235F.P05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHARRIES MURRAY, Appellant                            On Appeal from the 302nd Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-00235-CV         V.                         Trial Court Cause No. DF-13-19586.
                                                      Opinion delivered by Justice Lang-Miers.
WILLIE ROSE, Appellee                                 Justices Bridges and Francis participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.
        It is ORDERED that appellee WILLIE ROSE recover his costs of this appeal from
appellant CHARRIES MURRAY.


Judgment entered this 27th day of June, 2014.




                                                –3–